Case 5:17-cv-00179-JPB-JPM Document 146 Filed 01/24/20 Page 1 of 2 PageID #: 1649



                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON, and
  JAMES EVERETT SHELTON,
  individually and on behalf of a class of all
  persons and entities similarly situated,

                 Plaintiffs,

  vs.                                                         Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer,
  and its principal, ADAM COX;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
  a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
  a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
  a DirecTV Authorized Dealer, and its principal,
  MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer;
  PIC SIX, LLC, a DirecTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer;

                 Defendants.

                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2020, I served a true and correct copy of the

  foregoing Plaintiffs’ First Supplemental Rule 26(a)(1) Disclosures via email and U.S. Mail to

  counsel of record as follows:
Case 5:17-cv-00179-JPB-JPM Document 146 Filed 01/24/20 Page 2 of 2 PageID #: 1650




                         Danielle M. Waltz (WV Bar No. 10271)
                         Sarah A. Phipps (WV Bar No. 13031)
                         JACKSON KELLY PLLC
                         500 Lee Street East, Suite 1600
                         Charleston, WV 25301
                         Telephone: (304) 340-1000
                         dwaltz@jacksonkelly.com

                         Archis A. Parasharami
                         Daniel E. Jones
                         MAYER BROWN, LLP
                         1999 K Street NW
                         Washington, DC 20006
                         Telephone: (202) 263-3328
                         aparsharami@mayerbrown.com
                         spomeroy@jonesday.com
                         djacobs@jonesday.com

                               Counsel for DirecTV, LLC




                                             /s/ John W. Barrett_________________
                                             John W. Barrett (WV Bar No. 7289)
